Per Curiam.
It seems to us that the rule laid down in the case of Jackman v. Lord, (Sup.) 9 N. Y. Supp. 200, disposes of this appeal. There is no question but what the defense set up in the answer, as far as its general allegations are concerned, is sufficient; and therefore it is not the province of the court, upon a motion to make the pleading more definite and certain, to compel the allegation of the specific facts which led to the general conclusions alleged in the pleadings. This office is served by a bill of particulars, by which a party in a proper case is apprised of the particular facts which his opponent expects to prove, and, being so apprised, cannot be surprised at the trial. The order should be affirmed, with $10 costs and disbursements. All concur.